Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Information of applicants’ EU trials EudraCT number 2013-004605-38, known to public as of  09/27/2016, including, but not limited to, the protocol, result. 
Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "wherein the patient has liver fibrosis" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note, fatty liver disease has four stages: 
Simple fatty liver or steatosis 
Non-alcoholic steatohepatitis (NASH) 
Fibrosis 
Cirrhosis.
See Wyness “The four stages of Non-Alcoholic fatty liver Disease (NAFLD) https://www.liverhealthuk.com/post/the-four-stages-of-nafld  
Fibrosis appears only after the development of steatohepatitis. If the patient has not developed steatohepatitis, he or she would not have liver fibrosis. Thus, the recitation "wherein the patient has liver fibrosis" lacks antecedent basis from claim 1.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wilhelm et al. (WO 2012/072689 A1, IDS), in view of Beraza et al. (“Nor-ursodeoxycholic acid reverses hepatocyte-specific nemo-dependent steatohepatitis” Gut, 2011, Vol. 60, pp 387-396), Steinacher et al. (“Therapeutic mechanisms of bile acids and Nor-Ursodeoxycholic acid in N0n-alcoholic fatty liver disease,” Digestive Diseases, 2017, Vol. 35, No. 3, pp 282-287), Bonekamp et al. (“Spatial distribution of MRI-Determined hepatic proton density fat fraction in adult with nonalcoholic fatty liver disease,” J. Magnetic Resonance Imaging, 2014, Vol. 39, pp 1525-1532) and Dennis et al. (US 2018/0031585 A1).
Wilhelm et al. teach a pure polymorph of Nor-UDCA, characterized by XRPD peaks at 11.9, 14.4, 15.3, 15.8, and 16.6± degree of 2-theta (the one recited in claim 20 herein), pharmaceutical composition comprising the polymorph, and method of using the same for treating metabolic liver disease, particularly, non-alcoholic steatohepatitis. See, particularly, the abstract, pages 5-6. The polymorph may be formulated for oral administration, wherein the formulation further comprise pharmaceutical acceptable carrier, adjuvant, excipients and/or vehicles. Particular oral dosage form is tablet. See, particularly, page 19, The dosage may comprise 10 to 8000 mg, preferably 25 to 5000 mg, more preferably 50 to 1500mg, in particularly 250-500 mg of Nor-UDCA. The effective amount of Nor-UDCA is in an amount of 25 to 5000mg, preferably 100 to 2500 mg, in particularly 80 mg to 1500 mg per day, most preferably, 1000mg per day, it may also be administered in various amounts per day. The said amounts are administered preferably once or possibly in more than one dose per day. The administration may last for weeks, months, or years. Nor-UDCA can be administered in combination with one or more additional active ingredient which are also known to be effective against the same or similar disease to be treated, such as anti-inflammatory agent. See, particularly, pages 21-22.
Wilhelm et al. do not teach the treatment of hepatic steatosis patients who has not yet progressed to steatohepatitis, and with the specific symptoms, such as a hepatic fat fraction of greater than 10%, or 20%, and the elevated level of ALT as herein required.
However, Beraza et al. teach that Nor-UDCA led to a significant attenuation of liver damage in a mice model of NASH (page 387). Nor-UDCA particularly reduces ATL and AST level (page 391, figure 3), and attenuate liver steatosis through down-regulation of lipid synthesis-related genes (page 392, figure 4). 
Steinacher et al. teach that  Non-alcoholic fatty liver disease is one of the most rapidly rising clinical problems in the 21st century. NorUDCA undergoes cholehepatic shunting, resulting in ductular targeting, bicarbonate-rich hypercholeresis, and cholangiocyte protection. Furthermore, it showed anti-fibrotic, anti-inflammatory, and anti-lipotoxic properties in several animal models. As such, NorUDCA is a promising new approach in the treatment of cholestatic and metabolic liver diseases, particularly, fatty liver disease. See, the particularly, abstract. Nor-UDCA has been found to have an impact on lipid metabolism via normalizing acylcoA FA, and reduced liver steatosis. A phase II trials for treating Non-alcoholic fatty liver disease (NAFLD) with NorUDCA has been registered as of 2013. See, page 284, the left column.  
Bonekamp et al. reveals that fatty liver disease, a metabolism disease, is characterized by hepatic steatosis, which refers to excessive triglyceride (fat) accumulation in hepatocytes. See, page 1525, the right column. Bonekamp et al. discloses that fat fraction (or protein density fat fraction, PPFF), is an indicator for the level of fat accumulation in liver. For Non-alcoholic fatty liver disease (NAFLD) patients, the mean level of PPFF is about 16%. See, particularly, the abstract, and table 2 at page 1528. 
Dennis et al. discloses that patients have NAFLD or NASH (an advanced stage of NAFLD) have their ALT level elevated from the upper limit of normal to as much as 10 time of that. See, particularly, paragraph [0019] to [0022]. Dennis et al. also reveals that hepatic fibrosis is a symptom results from NASH, which may further progress to cirrhosis. See, particularly, paragraph [0019].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the Nor-UDCA, particularly, the polymorph of Wilhelm for treating hepatic steatosis with the specific symptoms, such as a hepatic fat fraction of greater than 10%, the elevated level of ALT and/or AST as herein required.
A person of ordinary skill in the art would have been motivated to use the Nor-UDCA, particularly, the polymorph of Wilhelm for treating nonalcoholic hepatic steatosis patients with or without the development of steatohepatitis and with the specific symptoms, such as a hepatic fat fraction of greater than 10%, the elevated level of ALT  and/or AST as herein required because most, if not all, of the non-alcoholic hepatic steatosis patients have fat fraction greater than 10% and an elevated level of ALT and/or AST and Nor-UDCA has been known for treating metabolic liver disease, including non-alcoholic fatty liver disease. Particularly, Nor-UDCA has been known for reducing ATL and AST level , and attenuating liver steatosis. It has showed anti-fibrotic, anti-inflammatory, and anti-lipotoxic properties. Further, as to claims 4-6, 9, reciting the efficacy of the treatment in the aspects of reducing steatosis, or ALT and/or AST, one of ordinary skill in the art would have been motivated to treat patients with hepatic fat fraction greater than 10% and with an elevated level of ALT and/or AST with a reasonable expectation that the treatment would reduce hepatic fat fraction and the level of ALT and/or AST because Nor-UDCA has been particularly known for reducing ATL and/or AST level and attenuating liver steatosis. Further, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, particularly, within the range of the prior art, is considered within the skill of the artisan. Note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, since Nor-UDCA has been known for treating liver metabolic disease, including hepatic steatosis, and improving liver functions, it would have been obvious to treat those patients with various severity, in the aspect of the steatosis, and associated conditions (fat fraction, as recited in claims 1 and 8), and liver function (ALT, AST, claim 3, 7) and other pathogenic conditions (body mass claim 11, fibrosis, claim 12) with a reasonable expectation of success. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Wilhelm et al. (WO 2012/072689 A1, IDS), in view of Beraza et al. (“Nor-ursodeoxycholic acid reverses hepatocyte-specific nemo-dependent steatohepatitis” Gut, 2011, Vol. 60, pp 387-396), Steinacher et al. (“Therapeutic mechanisms of bile acids and Nor-Ursodeoxycholic acid in N0n-alcoholic fatty liver disease,” Digestive Diseases, 2017, Vol. 35, No. 3, pp 282-287), Bonekamp et al. (“Spatial distribution of MRI-Determined hepatic proton density fat fraction in adult with nonalcoholic fatty liver disease,” J. Magnetic Resonance Imaging, 2014, Vol. 39, pp 1525-1532) and Dennis et al. (US 2018/0031585 A1) for reasons set forth above, and in further view of Fernadez-Miranda et al. (“A pilot trial of fenofibrate for the treatment of non-alcoholic fatty liver disease,” Digestive and Liver Disease, 2008, Vol. 40. Pp 200-225).
The teachings of Wilhelm et al. Beraza et al. Steinacher et al. Bone Kamp et al. and Dennis et al. have been discussed above.  The cited references do not teach expressly the further employment of the particular therapeutic agent recited in claim 18, such as fibrate.
However, Fernadez-Miranda et al. reveals that metabolic syndrome, insulin resistance and dyslipidaemia are risk factors for NAFLD. All these conditions can be improved with the administration of fibrate. See, particularly, the introduction section at page 200. Fernadez-Miranda et al. discloses that treatment of non-alcoholic fatty liver disease patients with fenofibrate is safe and improve metabolic syndrome, glucose and liver test. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use fenofibrate as the additional therapeutic agent to Nor-UDCA in the treatment of NAFLD and/or NASH.
A person of ordinary skill in the art would have been motivated to use fenofibrate as the additional therapeutic agent to Nor-UDCA in the treatment of NAFLD and/or NASH because fenofibrate have been known to be beneficial for patients with metabolic syndrome, such as NAFLD and NASH is an advanced form of NAFLD.
Response to the Arguments
Applicants’ amendments and remarks submitted January 26, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above.
Applicants contend that the claims are drawn to a method of treating hepatic steatosis (fatty liver disease) in patients which has not yet progressed to steatohepatitis, and that hepatic steatosis and steatohepatitis are different diseases that require different treatment. Applicants further arguments that Wilhelm is limited to treating steatohepatitis and fails to teach treatment of hepatic steatosis. The arguments are not persuasive, particularly in view of the new ground of rejection. Note, the cited references as a whole have reveals that Nor-UDCA has been known for its reduction ATL and AST level (page 391, figure 3), and attenuation of liver steatosis through down-regulation of lipid synthesis-related genes (Beraza et al.). Nor-UDCA has also been found to have an impact on lipid metabolism via normalizing acylco A FA, and reduced liver steatosis. Thus, one of ordinary skill in the art would have been motivated to use Nor-UDCA for treating patients of hepatic steatosis, with or without the development of steatohepatitis, and liver fibrosis. 
Applicants’ arguments of intended functions, citing Jansen v. Rexall Sundown, are not persuasive. Note, Jansen v. Rexall Sundown are not applicable in instant case. Unlike Jansen, in instant case, the cited references teach exact the mechanism of treating steatosis: attenuation of liver steatosis through down-regulation of lipid synthesis-related genes. 
Reference cited in PTO-892, but is not relied on in the rejection, is deemed to be relevant to claimed invention as it is applicants’ clinical trials registered in 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627